Title: To Benjamin Franklin from the Committee of the Sufferers in Falmouth, Casco Bay, 3 September 1783
From: Committee of the Sufferers in Falmouth, Casco Bay
To: Franklin, Benjamin


          
            Sir
            Falmouth Casco Bay Sept 3 1783
          
          From a consideration of the great attention and regard you have shewn to the just
            Rights of Human Nature, as well as the benevolent Character you sustain, among the
            People of America whom in a very eminent Station you represent, we are induced to
            transmit to your Care the inclosed Address—
          It comes from Men who have suffered exceedingly, not only by the common Calamities of
            War, but by an extraordinary Event peculiarly awful and distressing— We trust the
            unhappy circumstances of our Case will justify our Application for Relief to the generous and humane part of the Nation to whom it is directed— And we more
            especially flatter ourselves it will be honored with that patronage from you which will
            ensure it the success we wish—
          You have been pleased to manifest a concern for the United States in general—and we
            hope our sufferings will excite your attention to this part of them in particular—
          We judge it would be expedient to have our Address published throughout the Kingdom,
            and we doubt not, most of the Printers in France would cheerfully do us this favour
            without a Fee—
          We have left a Blank in it for the name of the Gentlemen who will consent to have it
            inserted—and we request that he would appoint such Persons in the different Parts of
            France as he should judge best, to receive any Donations that may be offered, and
            publish their appointment with the Address— We wish it might be filled with yours, if it
            be agreeable—If not that you would be so
            kind as to prevail with some other Gentleman to honor us with his Assistance in this
            Respect—
          If any other measures for our Relief should seem to you more eligible, we beg the
            favour of you to adopt them in our name—
          The Sufferers have authorized us to receive whatever may be presented, and it may be
            sent by such Opportunities as may offer for this place, or any other within this State,
            directed “To the Honbl. Enoch Freeman Esqr. and others a Committee of the Sufferers in
            Falmouth Casco Bay.”
          That you may be fully satisfied of our being duly authorized for this purpose we
            forward this through the hands of our worthy Friend The Honorable James Bowdoin Esqr.
            who will transmit you this with proper Certificates for that end—
          We should have been glad to have sent some Person from hence specially upon this
            Business—but in our present Circumstances it would be extremely difficult to collect a
            Sum of Money sufficient to defrey his necessary Expences—
          
          Wishing you the best of Heavens Blessings We are with great Respect Your most obedient
            and very humble Servants
          
            Enoch FreemanJedidiah PrebleSaml FreemanTimothy PikeJohn
                Waite
            His Excellcy. Benjamin Franklin Esqr
          
        